Motion to vacate order granting motion to dismiss appeal granted. Motion to extend time granted on condition that appellant perfect the appeal for the February, 1945, term (for which term the case is set down) and be ready for argument when reached; otherwise, motion to extend time denied, with ten dollars costs. The appellant is directed to serve her brief by December 20, 1944, and respondents are directed to serve their brief by January 20, 1945. Present— Close, P. J., Hagarty, Johnston and Adel, JJ.; Lewis, J., not voting.